                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                        5:18-CV-187-BO

    THEODORE JUSTICE,                                     )
                                                          )
                   Plaintiff,                             )
                                                          )
                   v.                                     )                         ORDER
                                                          )
    UNITED STATES DEPARTMENT OF                           )
    AGRICULTURE; NORTH CAROLINA                           )
    DEPARTMENT OF HEALTH AND                              )
    HUMAN SERVICES, and GRANVILLE                         )
    COUNTY BOARD OF COMMISSIONERS,                        )
                                                          )
                   Defendants.                            )


        This case comes before the court on the motion (D.E. 20) by pro se plaintiff Theodore

Justice (“plaintiff”) for permission to file documents electronically in the court’s electronic filing

system, CM/ECF, and to expedite ruling on his motions to proceed in forma pauperis (“IFP”)

(D.E. 2, 19, 22).1

        Section II(A)(2) of the court’s CM/ECF Policy Manual provides that “[a] pro se party who

is not incarcerated may consent to be a receiving user of CM/ECF. A receiving user receives

notices of filings by email instead of by regular mail, but may not file electronically.” CM/ECF

Policy Manual § II(A)(2). Plaintiff is a receiving user of CM/ECF (see Mot. 1 ¶ 2; 24 June 2018

Notice of Pro Se E-Noticing). He is now requesting to also be a filing user. In support of his




1
 The portion of the motion seeking permission to participate in the electronic filing system appears at pages 1 and 2
of D.E. 20 and an order allowing this request appears at page 3. The request for expedited ruling on the IFP motions—
which is presented as a separate motion—appears at pages 4 to 6 of D.E. 20 a proposed order allowing that request at
page 7.
request, plaintiff indicates that he has reviewed the requirements for electronic filing and agrees to

abide by them.

       Plaintiff’s showing isUNITED
                              not sufficient to establish good cause for allowing him to file
                                     STATES DISTRlCT COURT

                          EASTERN DISTRlCT OF NORTH CAROLINA

electronically. See Brooks v. Barney,WESTERN
                                      No. 3:13-CV-168, 2013 WL 6712847, at *2 (N.D.W. Va.
                                               DIVISION

                                       No.5: IO-mj-OI452-JG

18 Dec. 2013) (denying plaintiff’s motion to file electronically for failure to demonstrate good
 UNITED STATES OF AMERICA,                         )
cause for the request). Plaintiff,
                        This portion of plaintiff’s) motion is accordingly DENIED. Plaintiff shall
                                                   )           ORDER
continue v.to submit his filings to the clerk’s office
                                                    ) in paper form. See CM/ECF Policy Manual §
                                                   )
V(A)(1).
 MOHAMMED EL-GAMAL,                                )

                        Defendant.                 )
       As to plaintiff’s request for expedited ruling, since the filing of the instant motion, the court

has ruledThis
          on plaintiff’s IFP motions
              matter is before        that
                               the Court on are the subject
                                            "EI-Gamal's     of thisto request.
                                                         Motion                See 27 Nov.
                                                                       Release Property     2018 Ord.
                                                                                        Bond."

(D.E. 25).FOR
            TheGOOD
                request for expedited
                     CAUSE    SHOWN,  ruling is therefore
                                        the Motion        moot and is
                                                    is ALLOWED.    TheDENIED
                                                                       Clerk is as such. to release
                                                                                directed

       In sum,
 the Bond       plaintiff’s
           placed           motion is DENIED
                  on Dr. EI-Gamal's   property. in its entirety.

       SO ORDERED, this 27th day of November 2018.
             SO ORDERED.


         This the ~ day of June, 2011.
                                                        _________________________
                                                        James E. Gates
                                                        United States Magistrate Judge




                                                   2
